Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the applicant's communication filed on 06/01/2022. In virtue of this communication, claims 1, 3, 7, 9, 13, 15 filed on 06/01/2022 are currently pending in the instant application.  
Claims 1, 7, and 13 are amended.
Claims 2, 8, and 14 have been previously canceled.
	Claims 4-6, 10-12, and 16 are canceled.
	No new claim is added.
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 7, 9, 13, 15 have been considered but are moot in view of the new grounds of rejection necessitated by the amendments filed 06/01/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-3, 7-9, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu (US 2020/0250803), in view of MA et al. (US 2018/0137630,) further in view of Kim et al. (WO 2018/043990), wherein the (US 2021/0326956) is used as the English equivalent, further in view of Thangarathnam et al. (US 2019/0179607).

As per claim 1, A human object recognition method, comprising: “receiving a human object recognition request corresponding to a current video frame of a video stream;”(Refer to Gu ¶[0038] disclose object tracking apparatus offers a highly robust and effective way of tracking target objects that is in motion (e.g., a human). ¶ [0039] discloses acquire a first frame of scene and a second frame of scene. The second frame of scene is later in time than the first frame of scene. ¶ [0040] discloses the object detector 20 is configured to perform object detection and recognition of the first frame of scene. The object detector 20 use the target object (e.g., a head portion of a human, an upper body portion of a human, and a feature-rich portion of a human). Examiner notes since the detector tracks and recognize the human, it is inherent that there is a software or code to request the action to be performed.)
 “extracting a physical characteristic in the current video frame;”(Refer to Gu ¶[0100] discloses extracting contour features of the area corresponding to the human object.)
	“wherein the physical characteristic is different from a feature of the human object’s face; and the physical characteristic comprises at least one of a height, a figure, clothing, or a carry-on item; no human object’s face is comprised in an image of the first video frame” (Gu, ¶ [0040] discloses the object detector 20 is configured to perform object detection and recognition of the first frame of scene. The object detector 20 use the target object (e.g., a head portion of a human, an upper body portion of a human, i.e. figure, and a feature-rich portion of a human), ¶ [0100] discloses extracting contour features of the area corresponding to the human object.)
	“wherein the first human object identifier is an identity of a human object in the first video frame” (Gu, ¶ [0040], discloses using the upper body portion, i.e. figure, to identify the human object.)
 “taking the second human object identifier as the first human object identifier in the first video frame, in a case where the physical characteristic in the second video frame is successfully matched with the physical characteristic in the first video frame;”(Refer to Gu  ¶[0004] discloses updating the at least two bounding boxes to obtain at least two updated bounding boxes; and based on a determination that all of the at least two portions of the target object are tracked in the second frame of scene, determining whether the at least two updated bounding boxes are valid based on geometrical constraints among the at least two updated bounding boxes. ¶[0008] discloses selecting from the plurality of feature points in the second frame of scene a subset of the plurality of feature points having a tracking confidence level satisfying a threshold value; and updating the at least two bounding boxes based on the subset of the plurality of feature points. ¶[0021] discloses extractor is further configured to extract a plurality of feature points from the at least two portions of the target object in the second frame of scene; the target object tracking apparatus further comprises a selector configured to select from the plurality of feature points in the second frame of scene a subset of the plurality of feature points having a tracking confidence level satisfying a threshold value; and an updater configured to update the at least two bounding boxes based on the subset of the plurality of feature points.¶[0044] discloses  update the at least two bounding boxes to obtain at least two updated bounding boxes., based on a determination that all of the at least two portions of the target object are tracked in the second frame of scene, the determinator 40 is configured to determine whether the at least two bounding boxes are valid. the bounding box is deemed valid if a reference object model matches with the image contents of the bounding box with a degree of probability greater than a threshold value, i.e. matching physical characteristics. ¶[0046] discloses the present target object tracking apparatus validates both the tracking confidence level (e.g., whether all of the at least two portions of the target object are tracked in the second frame of scene) and the bounding box validity (e.g., whether the at least two updated bounding boxes are valid based on geometrical constraints among the at least two updated bounding boxes, ¶ [0099], discloses detecting two portions of target objects, wherein the first portion could be the upper body, i.e. the figure, and the second object identifier is the second portion of the target objects being identified which would be any of arm, hand, face, etc.))
“wherein the second human object identifier is an identify of a human in the second video frame” (Gu, ¶ [0099], discloses detecting two portions of target objects, wherein the first portion could be the upper body, i.e. the figure, and the second object identifier is the second portion of the target objects being identified which would be any of arm, hand, face, etc.)
 “and storing the first video frame and the first human object identifier in the first video frame, in the knowledge base.” (Refer to Gu ¶[0074] discloses the memory 200 may store one or more captured frames and data associated with the captured video frames, the memory 200 stores one or more previously captured video frames.)
However Gu does not explicitly disclose the following which would have been obvious in view of Ma from similar filed of endeavor “matching the physical characteristic in the current video frame with a physical characteristic in a first video frame of the video stream stored in a knowledge base;”(Refer to Ma ¶[0057-0058] discloses the extractor 210 may determine a plurality of matching points 330 in the second frame F2 based on feature points 320 in a basis image 310. extract a plurality of projection points in the second frame F2 of the input image by using the feature points 320 of the prestored first frame F1. ¶[0059] discloses The extractor 210 may compare a respective texture value of each of the feature points 320 to a respective texture value of each corresponding one of the extracted pixel points and determine matching points in the second frame based on a comparison result.)
 “and taking a first human object identifier in the first video frame as a recognition result of the human object recognition request, in a case where the physical characteristic in the current video frame is successfully matched with the physical characteristic in the first video frame.”(Ma, ¶[0057] discloses a feature point may indicate a point to be identified by an image processing apparatus among pixel points in a frame. The feature point may be defined as points, such as, for example, a face contour point and a face element point such as an eye, a nose, a mouth, and the like of a target. ¶[0059] discloses The extractor 210 may compare a respective texture value of each of the feature points 320 to a respective texture value of each corresponding one of the extracted pixel points and determine matching points in the second frame based on a comparison result. For example, the extractor 210 may determine pixel points that have the highest similarity with respect to the texture value of the feature points 320 to be the matching points of the second frame.)
“performing a face recognition on a second video frame of the video stream to obtain a second human object identifier in the second video frame, wherein a human object's face is comprised in an image of the second video frame;” “extracting a physical characteristic in the second video frame” (Refer to MA ¶[0057-0058] disclose a feature point may indicate a point to be identified by an image processing apparatus among pixel points in a frame. The feature point may be defined as points, such as, for example, a face contour point and a face element point such as an eye, a nose, a mouth, and the like of a target. The extractor 210 may extract a plurality of projection points in the second frame F2 of the input image by using the feature points 320.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine MA technique of image processing and target tracking into Gu technique to provide the known and expected uses and benefits of MA technique over object detecting and tracking technique of Gu. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate MA to Gu in order to provide better tracking of a target in a continuously captured image. (Refer to MA paragraph [0003-0004].)
 “performing a face recognition on a second video frame of the video stream to obtain a second human object identifier in the second video frame, wherein a human object's face is comprised in an image of the second video frame;” “extracting a physical characteristic in the second video frame” (Refer to MA ¶[0057-0058] disclose a feature point may indicate a point to be identified by an image processing apparatus among pixel points in a frame. The feature point may be defined as points, such as, for example, a face contour point and a face element point such as an eye, a nose, a mouth, and the like of a target. The extractor 210 may extract a plurality of projection points in the second frame F2 of the input image by using the feature points 320.)
“taking the second human object identifier as the first human object identifier in the first video frame, in a case where the physical characteristic in the second video frame is successfully matched with the physical characteristic in the first video frame;”(Refer to Gu  ¶[0004] discloses updating the at least two bounding boxes to obtain at least two updated bounding boxes; and based on a determination that all of the at least two portions of the target object are tracked in the second frame of scene, determining whether the at least two updated bounding boxes are valid based on geometrical constraints among the at least two updated bounding boxes. ¶[0008] discloses selecting from the plurality of feature points in the second frame of scene a subset of the plurality of feature points having a tracking confidence level satisfying a threshold value; and updating the at least two bounding boxes based on the subset of the plurality of feature points. ¶[0021] discloses extractor is further configured to extract a plurality of feature points from the at least two portions of the target object in the second frame of scene; the target object tracking apparatus further comprises a selector configured to select from the plurality of feature points in the second frame of scene a subset of the plurality of feature points having a tracking confidence level satisfying a threshold value; and an updater configured to update the at least two bounding boxes based on the subset of the plurality of feature points.¶[0044] discloses  update the at least two bounding boxes to obtain at least two updated bounding boxes based on a determination that all of the at least two portions of the target object are tracked in the second frame of scene, the determinator 40 is configured to determine whether the at least two bounding boxes are valid. the bounding box is deemed valid if a reference object model matches with the image contents of the bounding box with a degree of probability greater than a threshold value. ¶[0046] discloses the present target object tracking apparatus validates both the tracking confidence level (e.g., whether all of the at least two portions of the target object are tracked in the second frame of scene) and the bounding box validity (e.g., whether the at least two updated bounding boxes are valid based on geometrical constraints among the at least two updated bounding boxes)
 “and storing the first video frame and the first human object identifier in the first video frame, in the knowledge base.” (Refer to Gu ¶[0074] discloses the memory 200 may store one or more captured frames and data associated with the captured video frames, the memory 200 stores one or more previously captured video frames.)
Gu as modified by Ma does not explicitly disclose the following which would have been obvious in view of Kim from similar field of endeavor “a playback terminal of a video stream receiving voice information for querying relevant information of a human object in the video stream from a user,” (Kim, ¶ [0028], discloses When a user command including a search request keyword such as “search” or “find” is input in the voice control mode through a microphone (when a search event is generated), the controller 130 may determine that a query generation event is made and generate and transmit a query, ¶[0032], discloses receiving a voice command such as a microphone, the search event may be a user command including a search request keyword.)
“obtaining an image of a current video frame through taking a screenshot or capturing an image according to the user intention” (Kim, ¶ [0028], discloses generate and transmit a query including at least one piece of object information extracted from a captured screen or a video frame, an image of one area included in the captured screen, a plurality of video frames satisfying a preset condition based on the captured screen, or one frame of the video.)
“and sending a human object recognition request carrying the image of the current video frame to the server” (Kim, ¶ [0031], discloses the query generated by the controller 130 may include at least one of a paused video frame, an image of one area included in a video frame, a plurality of video frames satisfying a preset condition based on a paused screen, or object information extracted from one video frame included in a video. ¶ [0064], discloses when the query includes the object to be searched for, to which the label is attached (case 3), on the basis of the result of query analysis in S2000, the server searches for product information corresponding to the label attached to the object to be searched for or image feature information of the object to be searched for in the product database in S4000.)
“The server sending the recognition result of the human object recognition request and the relevant information of the human object to the playback terminal of the video stream,” (Kim, ¶ [0064], discloses then, the server transmits the search result to the client in S5000. ¶ [0065], discloses in the search result transmission step S5000, the server may provide the user with product information corresponding to the label included in the search log on the basis of the identification information and the search log received from the client. The server may assign higher importance to the product information and transmit the product information to the client such that the product information is more preferentially exposed to the client.)
 “such that the playback terminal of the video stream displays the recognition result of the human object recognition request and the relevant information of the human object.” (Kim, ¶ [0041], discloses the display unit 170 displays a received search result on the screen, and the search result is a search result of a predetermined object included in the video. The search result may include product information or advertisement information found through the query. The display unit may display (output) information processed by the electronic device 100 and may display an execution screen information of an application executed in the electronic device 100 or User Interface (UI) or Graphic User Interface (GUI) information according to the execution screen information.) 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Kim technique of image processing and target tracking into Gu as modified by MA technique to provide the known and expected uses and benefits of Kim technique over object detecting and tracking technique of Gu as modified by MA. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Kim to Gu as modified by MA in order to provide an easy solution for searching for similar products. Refer to Kim, ¶ [0005].
Gu as modified by MA as modified by Kim does not explicitly disclose the following which would have been obvious in view of Thangarathnam from similar field of endeavor “converting the voice information into text information, performing a semantic interpretation on the text information to recognize a user intention,” (Thangarathnam, ¶ [0201], discloses the speech recognition engine 1258 may use a number of techniques to match feature vectors to phonemes. Sounds received may be represented as paths between states of the HMM and multiple paths may represent multiple possible text matches for the same sound. ¶[0202], discloses ASR results in the form of a single textual representation of the speech is sent for natural language understanding (NLU). ¶[0204] discloses the NLU process takes textual input (such as processed from ASR 1203 based on the utterance input audio 1200) and attempts to make a semantic interpretation of the text.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Thangarathnam technique of image processing and target tracking into Gu as modified by MA as modified by Kim technique to provide the known and expected uses and benefits of Thangarathnam technique over object detecting and tracking technique of Gu as modified by MA as modified by Kim. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Thangarathnam to Gu as modified by MA as modified by Kim in order to provide an additional input means for displayed content. Refer to Thangarathnam ¶[0001].
Claims 7 and 13 have been analyzed and are rejected for the reasons indicated in claim 1 above. Additionally, the rationale and motivation to combine the Gu, MA, Kim and Thangarathnam references, presented in rejection of claim 1, apply to these claims.  

As per claim 3, in view of claim 2, Gu as modified by Ma as modified by Kim as modified by Thangarathnam discloses “wherein before the performing a face recognition on a second video frame of the video stream, the method further comprises: capturing at least one first video frame and at least one second video frame from the video stream.”(Gu, ¶[0074] discloses the one or more captured frames and data associated with the captured video frames to the object detector 20 and the at least two object trackers 30.)

Claims 9 and 15 have been analyzed and are rejected for the reasons indicated in claim 3 above.
					Contact
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459.  The examiner can normally be reached on Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAGHAYEGH AZIMA/Examiner, Art Unit 2661